[Cite as Watson v. Ohio Bur. of Motor Vehicles, 2011-Ohio-5114.]



                                      Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




CHARLES WATSON, JR.

       Plaintiff

       v.

OHIO BUREAU OF MOTOR VEHICLES

       Defendant

        Case No. 2011-01151-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}    On December 16, 2010, plaintiff, Charles Watson Jr., was stopped by a
Highland Heights police officer and issued a traffic ticket for driving with an expired
license. Plaintiff alleges he was “‘frisked’ in the middle of the street and placed in the
back of a police car as standard procedure for a criminal driving without a valid driver’s
license.” Thus plaintiff was detained and his vehicle was impounded based on the
driving with an expired license charge.              Plaintiff asserted he was detained and his
vehicle was impounded as a proximate result of an act on the part of defendant, Bureau
of Motor Vehicles (“BMV”), in erroneously recording his driver’s license status as
suspended. According to plaintiff, he called BMV the next day and received verification
that his license was valid and that “due to delay in database updates his license
reflected suspended at [the] time of [the] traffic stop.” Consequently, plaintiff filed this
complaint seeking to recover damages in the amount of $1,454.08 based on
defendant’s improper and erroneous record keeping.                 Plaintiff itemized his damage
claim as follows:
        {¶2}    1 Stress                 $1,000.00
        {¶3}    2 Loss in wages      $ 300
        {¶4}    3 Car tow            $ 154.08
        {¶5}    Total damages        $1,454.08
        {¶6}    Plaintiff submitted the $25.00 filing fee.
        {¶7}    Although admitting error in recording plaintiff’s license was under
suspension, defendant has admitted liability for some, but not all expenses claimed by
plaintiff.   Defendant acknowledged plaintiff is entitled to recover $154.08 for towing
expenses. Defendant denied liability for any additional claims for stress and lost wages
in that plaintiff failed to substantiate he incurred lost wages or that BMV caused him to
suffer from stress. Defendant asserted plaintiff’s recovery should be limited to $154.08.
        {¶8}    Plaintiff did not file a response. Plaintiff provided defendant with a copy of
the payroll worksheet documenting his salary but did not offer evidence to show that he
lost wages as a result of the incident on December 16, 2010.
        {¶9}    The court finds that resulting damages may be recovered when a plaintiff
proves, by a preponderance of the evidence, his driver’s license was erroneously listed
as suspended by defendant. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD;
Serbanescu v. Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of
Motor Vehicles (1996), 95-01441-AD.             These damages must directly flow from
defendant’s failure to convey accurate information. Henighan v. Ohio Dept. of Public
Safety (1997), 97-01619-AD; Jordan v. Bureau of Motor Vehicles (1998), 97-10341-AD.
        {¶10} Plaintiff has proven, by a preponderance of the evidence, that his driver’s
license was improperly listed as suspended by defendant. McGee v. Ohio Bureau of
Motor Vehicles (1997), 97-03999-AD.           Defendant is liable to plaintiff for damages
plaintiff can prove resulted from defendant’s failure to keep proper accurate records.
Partlow v. Bureau of Motor Vehicles (1997), 97-07820-AD. In the instant claim, plaintiff
has failed to prove he is entitled to recover damages for “loss of wages.”
        {¶11} Embarrassment and humiliation over being“frisked in the middle of the
street” and detained in the back of a police car are recognized as elements of damages
and, thus, compensable by this court. Ankney; Hodge v. Ohio Bureau of Motor Vehicles
(1999), 99-08475-AD; Goldsmith v. Bureau of Motor Vehicles (2000), 99-13444-AD;
Snedeker v. Ohio Bureau of Motor Vehicles (2000), 2000-08133-AD; Miller v. Ohio
Bureau of Motor Vehicles (2001), 2001-09427-AD; Bumphus v. Bureau of Motor
Vehicles, Ct. of Cl. No. 2004-01117-AD, 2004-Ohio-4589. Plaintiff may recover
damages based on embarrassment/humiliation.
       {¶12} Defendant is liable to plaintiff for damages plaintiff can prove resulted from
defendant’s failure to provide correct information. Rivers v. Bureau of Motor Vehicles,
Ct. of Cl. No. 2005-06872-AD, 2005-Ohio-7089. As trier of fact, this court has the
power to award reasonable damages based on evidence presented. Sims v. Southern
Ohio Correctional Facility (1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160. The court in
the instant claim finds defendant liable to plaintiff for towing costs and embarrassment.
       {¶13} Where the existence of damage is established, the evidence need only
tend to show the basis for the computation of damages to a fair degree of probability.
Brewer v. Brothers (1992), 82 Ohio App. 3d 148, 611 N.E. 2d 492. Only reasonable
certainty as to the amount of damages is required, which is that degree of certainty of
which the nature of the case admits. Bemmes v. Pub. Emp. Retirement Sys. Of Ohio
(1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31. The court finds defendant liable to
plaintiff for damages in the amount of $354.08, plus the $25.00 filing fee which may be
reimbursed as compensable costs pursuant to R.C. 2335.19.            See Bailey v. Ohio
Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d
990.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




CHARLES WATSON, JR.

          Plaintiff

          v.

OHIO BUREAU OF MOTOR VEHICLES

          Defendant

          Case No. 2011-01151-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $379.08, which includes the filing fee. Court costs are
assessed against defendant.




                                            DANIEL R. BORCHERT
                                            Deputy Clerk

Entry cc:

Charles Watson, Jr.                         Anne Vitale, Associate Legal Counsel
305 Country Lane                            Department of Public Safety, Legal Services
Richmond Hts., Ohio 44143                   1970 West Broad Street
                                            P.O. Box 18208
SJM/laa
4/20
Filed 6/27/11
Sent to S.C. reporter 10/4/11